Citation Nr: 1746182	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 13, 1998 for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Bunn, Agent


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active military service from March 1961 to August 1964.

This matter originally came before the Board of Veterans' Appeals (Board) from a July 1997 decision of the Department of Veterans Affairs (VA), Regional Office (RO).

This appeal has an extensive procedural history, which has been previously detailed in prior Board decisions and remands.  This history includes remands from the United States Court of Appeals for Veterans Claims (Court) in May 2005 and July 2013.

The Board points out that the issue was once characterized an earlier effective date for a TDIU prior to August 11, 1999.  However, after a September 2014 Board decision that was implemented in an April 2015 rating decision, the TDIU effective date was set earlier to the present date of April 13, 1998.

The case was most recently before the Board in April 2016.  At that time, the Board denied reopening a previously denied claim of service connection for Meniere's disease.  The Board also reopened on previously denied claims of service connection for right and left ear hearing loss, but denied the claims on the merits.  As to a TDIU, the Board remanded the issue to obtain a decision from the Director of Compensation Service (Director) for consideration on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in September 2016.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

In a March 2017 statement, the Veteran alleged clear and unmistakable error (CUE) in the rating decision granting service connection for sinusitis for not assigning a separate rating for migraine headaches.  This question was previously decided by the Board in May 2011 and affirmed upon appeal to the Court in July 2013.  Because the Board's decision addressing that question was affirmed by the Court, there is no further action that can be taken on it at present.  See Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014); see also See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

Prior to April 13, 1998, the Veteran's service-connected disabilities alone did not preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 13, 1998, for the grant of TDIU, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.400, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Background

The Veteran contends that a TDIU is warranted from March 1991.  This appears to be the date of the earliest claim the Veteran ever filed for VA benefits.  In a May 1997 VA Form 21-8940, the Veteran wrote that he last worked full-time in May 1985, and became too disabled to work at that time, which is also when his disability first affected full-time employment.  He identified the service-connected disabilities preventing him from securing or following any substantial gainful employment as headaches, nasal polyps, and sinusitis.  In a March 2017 statement, he wrote that he first raised the TDIU issue in connection with an original service connection claim filed in March 1991.  According to the Veteran, the issue was raised inferentially because he was unemployed and had been awarded disability benefits from the Social Security Administration (SSA) at that time.

Previously in this appeal, the Board remanded the case to undertake referral to the Director for consideration of whether an extraschedular TDIU was warranted.  In its remand, the Board found that service connection was not in effect for any disabilities prior to July 30, 1997, the date of the supplemental statement of the case which granted service connection for recurrent granule sinusitis with seasonal allergic rhinitis with headaches.  Thus, according to the remand, there could have been no requests for increased compensation prior to July 1997 because there had been no service-connected disabilities prior to that date.  The Board concluded that the Veteran filed a formal claim for a TDIU on May 7, 1997, which was considered the date of receipt of the claim.

Upon further review of the record, the Board notes that if a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the RO granted service connection for sinusitis with headaches in the July 30, 1997 rating decision, effective from March 26, 1991.  He filed the TDIU claim in connection with an appeal of the initial rating assigned.  Thus, the appeal period for the TDIU issue now before the Board, notwithstanding the Board's prior finding to the contrary, begins from March 26, 1991.

In this regard, the Board's prior remand appears to have limited the period of appellate review to the time period after November 12, 1997.  The Director's adjudication in August 2016 stated that "[a] recent BVA remand determined that the earliest date for consideration of entitlement to [TDIU] benefits is May 1, 1997."  This is nondeterminative, however, as the Board herein below finds that referral to the Director is not warranted for the time period prior to November 12, 1997.  

As a separate introductory matter, it is also important to note that the Veteran's original claims file appears to have been lost in transit during a prior appeal to the Board in the 1990s.  (A June 1996 letter explains the details of this event.)  The RO was unable to recreate all of the information previously in the original claims file.  For instance, the March 1991 claim, which gave rise to the current effective date for sinusitis with headaches, remains missing.  Notwithstanding the missing documents, the available information shows that an extraschedular TDIU prior to April 13, 1998, is not warranted, including further referral to the Director for the period prior to November 12, 1997.

Applicable Law

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Analysis
 
In this case, service connection is in effect for (1) sinusitis with headaches rated as 30 percent disabling, effective March 26, 1991; (2) arteriosclerotic heart disease rated as 10 percent disabling, effective November 12, 1997, and 100 percent disabling, effective December 11, 2003; (3) chronic bronchitis rated as noncompensable, effective November 12, 1997, and 60 percent disabling, from August 11, 1999, to May 15, 2002; (4) erectile dysfunction rated as noncompensable, effective November 12, 1997; (5) nicotine addiction rated as noncompensable, effective November 12, 1997; (6) adjustment disorder rated as 50 percent disabling from April 13, 1998 to July 12, 2004, 30 percent disabling from July 13, 2004 to February 19, 2013, and 50 percent disabling from February 19, 2013; (7) asbestosis with chronic bronchitis rated as 60 percent disabling, effective May 15, 2002; (8) keloid formation, right shoulder, rated as 10 percent disabling, effective June 16, 2004; (9) seasonal allergic rhinitis rated as noncompensable, effective October 18, 2004; (10) Meniere's disease rated as 100 percent disabling, effective November 10, 2016; and (11) condyloma accuminatum rated as noncompensable, effective February 19, 2013.

Some of these disabilities are not relevant to the time period in question for the TDIU issue because service connection was not in effect prior to April 13, 1998.

The combined disability evaluations under 38 C.F.R. § 4.25 for these disabilities are 
* 30 percent effective March 26, 1991, 
* 40 percent effective November 12, 1997, 
* 70 percent effective April 13, 1998, 
* 90 percent effective August 11, 1999, 
* 100 percent, effective December 11, 2003, and
* TDIU in effect from April 13, 1998, to December 11, 2003

(1) From March 26, 1991, until November 12, 1997

During the time period prior to November 12, 1997, the Veteran was service connected for a single disability, sinusitis with headaches, rated as 30 percent disabling.  This was prior to service connection being in effect for heart disease, bronchitis, erectile dysfunction and nicotine addiction.  The evidence during this earlier time period does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected sinusitis with headaches.

At the outset, the Board notes that there was previously some question as to whether the Veteran's headaches were due to sinusitis or were a separate disability (migraines).  This question has been extensively litigated, and the Board previously found that there was not sufficient evidence of a separate disability.  The Board's decision was affirmed by the Court.  Thus, for purposes of this decision, the Board has assumed that all of the headache symptomatology is attributable to the sinusitis.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Although prior to the appeal period, it is initially important to understand that the Veteran first stopped working in 1985 due to a significant workplace back injury.  He thereafter applied for SSA disability benefits, which were granted by an Administrative Law Judge (ALJ) in March 1988 for the period from June 1985 to March 1988.  The ALJ found that the disability ceased in January 1988 because the Veteran "made substantial medical improvement and regained the residual functional capacity to engage in light work."  The ALJ explained that the Veteran had the residual functional capacity to engage in work of light nature, but was not working because he was "not motivated to seek employment alternatives."  The Veteran had alleged that he had "severe disabling pain to the extent that he [wa]s unable to engage in any work activities."  The ALJ discounted the credibility of the Veteran's statements by carefully documenting the medical records showing that the back pain had "resolved well" and had improved to the point where he was released back to lighter work.  The ALJ's decision tends to call into question the Veteran's credibility as it concerns the accuracy of his testimony concerning the severity of his symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Also bearing on his credibility, he testified at a December 1987 SSA hearing that he had tried to return to work after the back injury, but was sent home by his employer because they did not want to accept the liability of his disability.  His testimony is contradicted by an August 1997 statement from the employer, which states that the Veteran never returned to work after Workers' Compensation leave.  This indicates that the Veteran never showed up again, which contradicts his testimony that he showed up and was turned way.  

Further bearing on his credibility, the Veteran testified at an October 1997 RO hearing that a state vocational rehabilitationist had been sent out to this house after the back injury, who told him that he would not be able to be rehabilitated.  See Hr'g Tr. 41.  This testimony is directly contradicted by the ALJ's decision, which notes the Veteran's testimony that "that a rehab counselor had visited his home and [the Veteran said] that he would consider retraining after he saw what his doctor said."  The August 1987 Vocational Rehabilitation report itself states that the Veteran's vocational preparation could begin as soon as he was able, but his discomfort and financial problems appeared to be his first concern.

Thus, at the outset, there is considerable evidence tending to undermine the Veteran's credibility as to work history and impact.  Caluza, 7 Vet. App. at 511.  Consistent with this evidence, the Veteran's statements in connection with the instant claim have portrayed his service-connected disability, especially the headaches, as disabling.  However, keeping in mind the prior evidence undermining his credibility, the totality of the evidence indicates that his disability was not as severe as portrayed.

More specifically, in connection with his VA claim, the Veteran underwent several VA examinations.  For instance, at a June 1993 VA examination, he reported headaches occurring on a daily basis, which lasted anywhere from 15 minutes up to an hour.  He had to sit down or lie down and relax to makes the headache go away.  He also reported headaches occurring about once or twice per week that became so severe that he got nauseated and had sensitivity to light and blurred vision.  He was not able to work or do any type of physical activity when those headaches were present because that would worsen the pain.

An October 1996 record reflects that the Veteran had a headache in the past two weeks and his dose of medication was doubled.

Similarly, at a November 1996 VA examination, he complained of headaches occurring one time per week, which incapacitated him for an 18-hour period.  The symptoms involved throbbing and associated photophobia, phonophobia, and nausea, and sometimes vomiting.  At a November 1997 VA examination, the Veteran also complained of daily headaches in addition to debilitating headaches about three times a week lasting for four to five hours.

The Veteran testified at the May 1997 DRO hearing that when he got dizzy, he also got headaches and that they lasted 15 to 20 minutes if he would lie down.  He reported that at their worst they are a "10" out of 10, and they are always at the point where he had to lay down.  He reported that everything would start spinning, he was like a "drunk man," and at times, he had to just lie down in a dark room.  He reported that he took Tylenol, Motrin, Advil, Midol, and Meclozine (for dizziness), as well as Sinutab and Vancanase for his nose.  He reported that in the spring, he could not be outdoors due to the "cottonwood trees," which affected his sinuses.  He also reported that he could not be around carpeting and certain fabrics like wool. 

The Veteran further testified that all his disabilities, to include his nonservice-connected disabilities, prevented him from substantial gainful employment.  He stated that his head hurt so bad that he could not concentrate.  He also stated that his nonservice-connected equilibrium problem interfered.  He testified that he got shortness of breath if he walked a half a block.

According to a June 1997 VA examination, the Veteran had recurrent granule sinusitis with seasonal allergic rhinitis.  It was noted that acute sinusitis occurred "probably three to four times a year or more."

A doctor reviewed the Veteran's clinical records prior to July 1997 and found that the Veteran had a history of allergies with seasonal exacerbation.  

At the October 1997 RO hearing, the Veteran gave a similar account of his symptoms.  He further described sinus symptoms where he could hardly breath, had to blow his nose frequently, could not go outdoors, and had runny nose, runny eyes, colds all year round, and smelled bothered him.  Hr'g Tr. 2-9.  He testified that his doctors told him to stay indoors in the spring as much as possible, and he had 70 incapacitating sinusitis episodes in the past 12 months.  Hr'g Tr. 8, 49.  He spent his days lying on his back, keeping his feet up in the air or lying on the couch.  Hr'g Tr. 44.

In contrast with these statements, his extensive private treatment records and VA examinations do not reflect any such complaints related to his sinus condition.  For instance, a June 1997 VA examination shows complaints of chronic nasal obstruction and intermittent rhinorrhea and post nasal drip, but earlier in October 1996, he denied having any nasal draining.  Similarly, as it concerns his headaches, a private consultation in October 1996 reflects an assessment that the Veteran had a long history of fairly constant daily headaches, which were "mild."  The Veteran did not report any history of debilitating headaches.  The only other indication of headaches is in his VA primary care records from 1996 to 1997.  These include an October 1996 notation that the Veteran had seen his local medical doctor two weeks prior for headaches, at which time his medication dose was doubled.  Otherwise, the VA notes just states "Chr HA" [chronic headaches].

These private and VA medical records are telling as they do not indicate any of the more severe headaches he reported at the VA examinations during the same time periods.  These consultations otherwise noted the Veteran's chronic headaches, which indicates that he was reporting them during each consultation.  It is reasonable to assume, based on common knowledge and experience, that the doctors documented the headaches at every encounter because they were still occurring.  Correspondingly, the purpose of the consultations was to follow-up on the Veteran's ongoing health concerns, which indicates that the doctors were attempting to document all of his complaints at those times.  It is, therefore, reasonable to assume that the more severe headaches would have been recorded in some manner in these doctors' records if they were occurring.  See, e.g., AZ v. Shinseki, 731 F.3d 1303 1315-18 (Fed. Cir. 2013).

On this basis, two alternative inferences may be drawn.  First, that he neglected to report them during his routine consultations because the more severe headaches, if occurring, were not of sufficient concern to him at those times.  Second, and alternatively, that the more severe headaches, as reported during the VA examinations, were not actually occurring.  Either inference calls into question the accuracy of his reports at the VA examinations and is consistent with the prior indications that the Veteran had shown a tendency to exaggerate the severity of his back pain for purposes of secondary gain.

Thus, there is no credible foundation for finding that the headaches were of such sufficient severity as to make him unable to secure and follow a substantially gainful occupation prior to November 12, 1997.  Rather, the most credible evidence makes it possible to infer only that the Veteran had chronic headaches which were "mild."  

Accordingly, for the period prior to November 12, 1997, the Board finds that the Veteran's service-connected disability alone did not preclude him from securing or following a substantially gainful occupation.  Thus, referral for extraschedular consideration under § 4.16(b) is not warranted, and an earlier effective date for the grant of a TDIU is also not warranted for this period.

(2) From November 12, 1997, until April 13, 1998

During the time period beginning November 12, 1997, in addition to sinusitis, service connection became in effect for arteriosclerotic heart disease, chronic bronchitis, erectile dysfunction, nicotine addiction.  The evidence again shows that the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his five service-connected disabilities for this period.

There is very little direct evidence of his condition during this five month period.  However, the evidence immediately before and after provides insight into his condition.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (a veteran's disability must be evaluated in light of its whole recorded history).

The evidence immediately preceding this period is summarized above.  Of note, he went to his primary care doctor several days prior to this appeal period, where he was noted to have chronic headaches and sinusitis with no dyspnea on exertion.  

Directly during the rating period, he underwent a VA examination in November 1997.  At that examination, the Veteran complained of now having headaches daily, which were present about 75 percent of the time.  The headaches were not associated with any nausea, vomiting, photophobia, phonophobia, or definite focal neurological symptoms.  He also complained of a debilitating headache about three times a week which lasted for four to five hours.  

Several days after this appeal period ended, a private doctor wrote a statement in April 1998.  The doctor summarized the Veteran's psychiatric condition (which was not yet service-connected at that time).  Summarizing his functioning, the doctor explained that the Veteran's "behavior has incapacitated his life occupationally, socially and domestically to a degree that he has lost the capacity to enjoy life."   

Several months later, in October 1998, the Veteran underwent a further VA examination.  He complained of shortness of breath after walking two blocks, and he also had a chronic cough, productive of yellow to brown sputum.  He further complained of intermittent chest pain that sounded to the examiner to be non-cardiac in nature as the sharp shooting pain came on at any time, particularly at rest.  The Veteran underwent a VA Mental Health examination that same day, where it was noted that he had nicotine dependence.  

On VA examination in August 1999, the Veteran reported smoking 2 1/2 cigarettes per day.  He was diagnosed with chronic bronchitis, manifesting itself as cough with the production of yellow sputum and. at times brown sputum.  He was short of breath when he walked two blocks on level ground walking at normal pace. He complained of a fleeting, knife-like and quick, sharp pain in the chest that bore no relationship to exertion.  The examiner found that the Veteran had proven atherosclerosis of the coronary arteries, which was asymptomatic from the standpoint of his heart with the exception that he occasionally got fluttering sensations in his chest.

Based on this record, the Board referred the matter to the Director for an opinion as to whether an extraschedular TDIU under § 4.16(b) should be assigned.  The Director, in August 2016, issued a decision finding that the available evidence did not support the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the service-connected disabilities prevented all employment for any time period prior to April 13, 1998.  The Director explained that the objective medical evidence did not show that the Veteran was unable to perform all work due solely to service connected conditions for the time period of this review.

Although not binding on the Board, the Board agrees with the Director's decision.  This evidence indicates that the service-connected disabilities continued to have some impact on his day-to-day functioning.  He denied shortness of breath on exertion in November 1997, but by August 1999, he had shortness of breath when walking two blocks.  Even with such limitations, he would not be precluded from working a job that required walking less than two blocks at a time.  His nicotine dependence is not indicated to have any impact on his functional capacity other than discord with his wife.  His heart disease as late as the August 1999 examination was asymptomatic.  He complained of ongoing headaches, but, consistent with the prior discussion, the credibility of his complaints is diminished by his propensity to exaggerate.  Thus, the evidence does not show that the service-connected disabilities, even in combination, would have precluded light work consistent with his background and training, which would allow him to work indoors with limited walking and accommodated to his need to occasionally take time off to rest during headaches or other exacerbations.  

Thus, as the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders, the earliest possible effective date remains the date currently assigned, April 13, 1998.  It was at this point that service connection was granted for the Veteran's psychiatric disorder and when that condition was included in the analysis a TDIU was granted.  However, the analysis for the time period prior to April 13, 1998 cannot include the effects of that disability. 

In sum, the preponderance of the evidence is against an earlier effective date than April 13, 1988, for the grant of a TDIU.  Thus, the benefit-of-the-doubt doctrine does not apply and an earlier effective date is not warranted.


ORDER

An effective date earlier than April 13, 1998, for the grant of a TDIU, is denied. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


